                                                                     Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 1 of 16 Page ID #:95




                                                                                                     UNITED STATES DISTRICT COURT
                                                                                         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

                                                                               ROBERT BARROZO                                CASE NO. 2:20-cv-07678 -GW(PDx)

                                                                                                   Plaintiff,
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                                                             STIPULATED PROTECTIVE
                                                                                            v.                               ORDER
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               COUNTY OF LOS ANGELES, by
                                                                               and through the LOS ANGELES
                                                                               COUNTY SHERIFF’S
                                                                               DEPARTMENT, MARISSA FARIAS,
                                                                               an individual agent and employee; and
                                                                               DOES 1 through 50,
                                                                                                  Defendants.




                                                                               1.    A. PURPOSES AND LIMITATIONS
                                                                                     Discovery in this action is likely to involve production of confidential,
                                                                               proprietary, or private information for which special protection from public
                                                                               disclosure and from use for any purpose other than prosecuting this litigation may
                                                                               be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                               enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                               Order does not confer blanket protections on all disclosures or responses to


                                                                               ______________________________________________________________________________
                                                                                                                       -1-
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                     Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 2 of 16 Page ID #:96


                                                                               discovery and that the protection it affords from public disclosure and use extends
                                                                               only to the limited information or items that are entitled to confidential treatment
                                                                               under the applicable legal principles. The parties further acknowledge, as set forth
                                                                               in Section 12.3, below, that this Stipulated Protective Order does not entitle them
                                                                               to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                               procedures that must be followed and the standards that will be applied when a
                                                                               party seeks permission from the court to file material under seal

                                                                                     B. GOOD CAUSE STATEMENT

                                                                                     Good cause exists for entry of this order.         As Plaintiffs are seeking and
                                                                               Defendants may produce, among other things, third party private and confidential
                                                                               information; portions of law enforcement, jail and district attorney documents,
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               records and reports, counseling reports, and information the Parties regard as
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               private, and which contain sensitive materials which the County of Los Angeles
                                                                               believes need special protection from public disclosure.
                                                                                     The documents identified in this Protective Order, which the Parties believe
                                                                               in good faith constitute or embody confidential information which the Parties
                                                                               maintain as strictly confidential and are otherwise generally unavailable to the
                                                                               public, or which may be privileged or otherwise protected from disclosure under
                                                                               state or federal statutes, court rules, case decisions, or common law, are therefore
                                                                               entitled to heightened protection from disclosure. Accordingly, to expedite the
                                                                               flow of information, to facilitate the prompt resolution of disputes over
                                                                               confidentiality of discovery materials, to adequately protect information the parties
                                                                               are entitled to keep confidential, to ensure that the parties are permitted reasonable
                                                                               necessary uses of such material in preparation for and in the conduct of trial, to
                                                                               address their handling at the end of the litigation, and serve the ends of justice, a
                                                                               protective order for such information is justified in this matter. It is the intent of the
                                                                               parties that information will not be designated as confidential for tactical reasons

                                                                               ______________________________________________________________________________
                                                                                                                          -2-
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                     Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 3 of 16 Page ID #:97


                                                                               and that nothing be so designated without a good faith belief that it has been
                                                                               maintained in a confidential, non-public manner, and there is good cause why it
                                                                               should not be part of the public record of this case.


                                                                               2.     DEFINITIONS
                                                                                      2.1    Action: This pending federal lawsuit.
                                                                                      2.2    Challenging Party: A Party or Non-Party that challenges the
                                                                               designation of information or items under this Order.
                                                                                      2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                               how it is generated, stored or maintained) or tangible things that qualify for
                                                                               protection under Federal Rule of Civil Procedure 26(c), and as specified above in
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               the Good Cause Statement.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                      2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                        TORRANCE, CALIFORNIA 90503




                                                                               their support staff).
                                                                                      2.5    Designating Party: A Party or Non-Party that designates information
                                                                               or items that it produces in disclosures or in responses to discovery as
                                                                               “CONFIDENTIAL.”
                                                                                      2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                               of the medium or manner in which it is generated, stored, or maintained (including,
                                                                               among other things, testimony, transcripts, and tangible things), that are produced
                                                                               or generated in disclosures or responses to discovery in this matter.
                                                                                      2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                               pertinent to the litigation who has been retained by a Party or its counsel to serve
                                                                               as an expert witness or as a consultant in this Action.
                                                                                      2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                               House Counsel does not include Outside Counsel of Record or any other outside
                                                                               counsel.


                                                                               ______________________________________________________________________________
                                                                                                                         -3-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                     Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 4 of 16 Page ID #:98


                                                                                     2.9    Non-Party: any natural person, partnership, corporation, association,
                                                                               or other legal entity not named as a Party to this action.
                                                                                     2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                               party to this Action but are retained to represent or advise a party to this Action and
                                                                               have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                                               which has appeared on behalf of that party, and includes support staff.
                                                                                     2.11 Party: any party to this Action, including all of its officers, directors,
                                                                               board, departments, divisions, employees, consultants, retained experts, and
                                                                               Outside Counsel of Record (and their support staffs).
                                                                                     2.12 Producing Party: A Party or Non-Party that produces Disclosure or
                                                                               Discovery Material in this Action.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                     2.13 Professional Vendors: persons or entities that provide litigation
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                               support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                        TORRANCE, CALIFORNIA 90503




                                                                               demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                               and their employees and subcontractors.
                                                                                     2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                               designated as “CONFIDENTIAL.”
                                                                                     2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
                                                                               from a Producing Party.


                                                                               3.    SCOPE

                                                                                     The protections conferred by this Stipulation and Order cover not only
                                                                               Protected Material (as defined above), but also (1) any information copied or
                                                                               extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                               compilations of Protected Material; and (3) any testimony, conversations, or
                                                                               presentations by Parties or their Counsel that might reveal Protected Material.



                                                                               ______________________________________________________________________________
                                                                                                                         -4-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                     Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 5 of 16 Page ID #:99


                                                                                     Any use of Protected Material at trial shall be governed by the orders of the
                                                                               trial judge. This Order does not govern the use of Protected Material at trial.


                                                                               4.    DURATION

                                                                                     Even after final disposition of this litigation, the confidentiality obligations
                                                                               imposed by this Order shall remain in effect until a Designating Party agrees
                                                                               otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                               deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                                               with or without prejudice; and (2) final judgment herein after the completion and
                                                                               exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                               including the time limits for filing any motions or applications for extension of
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               time pursuant to applicable law.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               5.    DESIGNATING PROTECTED MATERIAL

                                                                                     5.1    Exercise of Restraint and Care in Designating Material for Protection.

                                                                                     Each Party or Non-Party that designates information or items for protection
                                                                               under this Order must take care to limit any such designation to specific material
                                                                               that qualifies under the appropriate standards. The Designating Party must
                                                                               designate for protection only those parts of material, documents, items, or oral or
                                                                               written communications that qualify so that other portions of the material,
                                                                               documents, items, or communications for which protection is not warranted are not
                                                                               swept unjustifiably within the ambit of this Order.
                                                                                       Mass, indiscriminate, or routinized designations are prohibited.
                                                                               Designations that are shown to be clearly unjustified or that have been made for an
                                                                               improper purpose (e.g., to unnecessarily encumber the case development process




                                                                               ______________________________________________________________________________
                                                                                                                         -5-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                               Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 6 of 16 Page ID #:100


                                                                               or to impose unnecessary expenses and burdens on other parties) may expose the
                                                                               Designating Party to sanctions.
                                                                                     5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                               this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                               stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                               under this Order must be clearly so designated before the material is disclosed or
                                                                               produced.

                                                                                     Designation in conformity with this Order requires:

                                                                                     (a)    for information in documentary form (e.g., paper or electronic
                                                                               documents, but excluding transcripts of depositions or other pretrial or trial
                                                                               proceedings), that the Producing Party affix at a minimum, the legend
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               contains protected material. The legend must not obstruct a Party’s ability to view
                                                                               the contents of that document. If only a portion or portions of the material on a
                                                                               page qualifies for protection, the Producing Party also must clearly identify the
                                                                               protected portion(s) (e.g., by making appropriate markings in the margins).

                                                                                     A Party or Non-Party that makes original documents available for inspection
                                                                               need not designate them for protection until after the inspecting Party has indicated
                                                                               which documents it would like copied and produced. During the inspection and
                                                                               before the designation, all of the material made available for inspection shall be
                                                                               deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                               documents it wants copied and produced, the Producing Party must determine
                                                                               which documents, or portions thereof, qualify for protection under this Order.
                                                                               Then, before producing the specified documents, the Producing Party must affix
                                                                               the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                                                               only a portion or portions of the material on a page qualifies for protection, the


                                                                               ______________________________________________________________________________
                                                                                                                        -6-
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                               Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 7 of 16 Page ID #:101


                                                                               Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                               appropriate markings in the margins).
                                                                                     (b)    for testimony given in depositions that the Designating Party identify
                                                                               the Disclosure or Discovery Material on the record, before the close of the
                                                                               deposition all protected testimony.
                                                                                     (c)    for information produced in some form other than documentary and
                                                                               for any other tangible items, that, at a minimum, the Producing Party affix in a
                                                                               prominent place on the exterior of the container or containers in which the
                                                                               information is stored the legend “CONFIDENTIAL.” If only a portion or portions
                                                                               of the information warrants protection, the Producing Party, to the extent
                                                                               practicable, shall identify the protected portion(s).
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                     5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                               failure to designate qualified information or items does not, standing alone, waive
                                        TORRANCE, CALIFORNIA 90503




                                                                               the Designating Party’s right to secure protection under this Order for such
                                                                               material. Upon timely correction of a designation, the Receiving Party must make
                                                                               reasonable efforts to assure that the material is treated in accordance with the
                                                                               provisions of this Order.


                                                                               6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                     6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                               designation of confidentiality at any time that is consistent with the Court’s
                                                                               Scheduling Order.
                                                                                     6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                               resolution process under Local Rule 37.1 et seq.
                                                                                     6.3    The burden of persuasion in any such challenge proceeding shall be
                                                                               on the Designating Party. Frivolous challenges, and those made for an improper
                                                                               purpose (e.g. to harass or impose unnecessary expenses and burdens on other


                                                                               ______________________________________________________________________________
                                                                                                                          -7-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                               Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 8 of 16 Page ID #:102


                                                                               parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                               Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                               continue to afford the material in question the level of protection to which it is
                                                                               entitled under the Producing Party’s designation until the Court rules on the
                                                                               challenge.


                                                                               7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                     7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                               disclosed or produced by another Party or by a Non-Party in connection with this
                                                                               Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                               Protected Material may be disclosed only to the categories of persons and under
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               the conditions described in this Order. When the Action has been terminated, a
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                               Receiving Party must comply with the provisions of section 13 below (FINAL
                                        TORRANCE, CALIFORNIA 90503




                                                                               DISPOSITION).
                                                                                     Protected Material must be stored and maintained by a Receiving Party at a
                                                                               location and in a secure manner that ensures that access is limited to the persons
                                                                               authorized under this Order.
                                                                                     7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                               otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                               Receiving Party may disclose any information or item designated
                                                                               “CONFIDENTIAL” only to:
                                                                                     (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                                     as
                                                                               employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                                               to disclose the information for this Action;
                                                                                     (b) the officers, directors, and employees (including House Counsel) of the
                                                                               Receiving Party to whom disclosure is reasonably necessary for this Action;


                                                                               ______________________________________________________________________________
                                                                                                                         -8-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                               Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 9 of 16 Page ID #:103


                                                                                     (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                               disclosure is reasonably necessary for this Action and who have signed the
                                                                               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                     (d) the court and its personnel;
                                                                                      (e) court reporters and their staff;
                                                                                     (f) professional jury or trial consultants, mock jurors, and Professional
                                                                                     Vendors to whom disclosure is reasonably necessary for this Action and who
                                                                                     have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                                                     A);
                                                                                     (g) the author or recipient of a document containing the information or a
                                                                               custodian or other person who otherwise possessed or knew the information;
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                     (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                               Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                        TORRANCE, CALIFORNIA 90503




                                                                               party requests that the witness sign the “Acknowledgment and Agreement to Be
                                                                               Bound” form attached as Exhibit A hereto; and (2) they will not be permitted to
                                                                               keep any confidential information unless they sign the “Acknowledgment and
                                                                               Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                                               Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
                                                                               to depositions that reveal Protected Material may be separately bound by the court
                                                                               reporter and may not be disclosed to anyone except as permitted under this
                                                                               Stipulated Protective Order; and
                                                                                     (i) any mediator or settlement officer, and their supporting personnel,
                                                                                     mutually
                                                                               agreed upon by any of the parties engaged in settlement discussions.


                                                                               8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                               IN OTHER LITIGATION


                                                                               ______________________________________________________________________________
                                                                                                                             -9-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                        Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 10 of 16 Page ID #:104


                                                                                     If a Party is served with a subpoena or a court order issued in other litigation
                                                                               that compels disclosure of any information or items designated in this Action as
                                                                               “CONFIDENTIAL,” that Party must:
                                                                                     (a)    promptly notify in writing the Designating Party. Such notification
                                                                               shall include a copy of the subpoena or court order;
                                                                                     (b)    promptly notify in writing the party who caused the subpoena or order
                                                                               to issue in the other litigation that some or all of the material covered by the
                                                                               subpoena or order is subject to this Protective Order. Such notification shall
                                                                               include a copy of this Stipulated Protective Order; and
                                                                                     (c)    cooperate with respect to all reasonable procedures south to be
                                                                               pursued by the Designating Party whose Protected Material may be affected.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                     If the Designating Party timely seeks a protective order, the Party served
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                               with the subpoena or court order shall not produce any information designated in
                                        TORRANCE, CALIFORNIA 90503




                                                                               this action as “CONFIDENTIAL” before a determination by the court from which
                                                                               the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                               permission. The Designating Party shall bear the burden and expense of seeking
                                                                               protection in that court of its confidential material and nothing in these provisions
                                                                               should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                               to disobey a lawful directive from another court.


                                                                               9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                               PRODUCED IN THIS LITIGATION
                                                                                     (a)    The terms of this Order are applicable to information produced by a
                                                                               Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                               produced by Non-Parties in connection with this litigation is protected by the
                                                                               remedies and relief provided by this Order. Nothing in these provisions should be
                                                                               construed as prohibiting a Non-Party from seeking additional protections.


                                                                               ______________________________________________________________________________
                                                                                                                        -10-
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                        Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 11 of 16 Page ID #:105


                                                                                     (b)In the event that a Party is required, by a valid discovery request, to
                                                                               produce a Non-Party’s confidential information in its possession, and the Party is
                                                                               subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                               confidential information, then the Party shall:
                                                                                     (1)    promptly notify in writing the Requesting Party and the Non-Party
                                                                               that some or all of the information requested is subject to a confidentiality
                                                                               agreement with a Non-Party;
                                                                                     (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                                               Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                               specific description of the information requested; and
                                                                                     (3)    make the information requested available for inspection by the Non-
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               Party, if requested.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                     (c )   If the Non-Party fails to seek a protective order from this court within
                                        TORRANCE, CALIFORNIA 90503




                                                                               14 days of receiving the notice and accompanying information, the Receiving
                                                                               Party may produce the Non-Party’s confidential information responsive to the
                                                                               discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                                               Party shall not produce any information in its possession or control that is subject
                                                                               to the confidentiality agreement with the Non-Party before a determination by the
                                                                               court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                               expense of seeking protection in this court of its Protected Material.


                                                                               10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
                                                                                     If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                               disclosed Protected Material to any person or in any circumstance not authorized
                                                                               under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                                                               notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                                               best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform


                                                                               ______________________________________________________________________________
                                                                                                                        -11-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                        Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 12 of 16 Page ID #:106


                                                                               the person or persons to whom unauthorized disclosures were made of all the terms
                                                                               of this Order, and (d) request such person or persons to execute the
                                                                               “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                                               A.


                                                                               11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                        PROTECTED MATERIAL.
                                                                                        When a Producing Party gives notice to Receiving Parties that certain
                                                                               inadvertently produced material is subject to a claim of privilege or other
                                                                               protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                               Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               whatever procedure may be established in an e-discovery order that provides for
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                               production without prior privilege review. Pursuant to Federal Rule of Evidence
                                        TORRANCE, CALIFORNIA 90503




                                                                               502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                               of a communication or information covered by the attorney-client privilege or
                                                                               work product protection, the parties may incorporate their agreement in the
                                                                               stipulated protective order submitted to the court.


                                                                               12.      MISCELLANEOUS
                                                                                        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                               person to seek its modification by the Court in the future.
                                                                                        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                               Protective Order no Party waives any right it otherwise would have to object to
                                                                               disclosing or producing any information or item on any ground not addressed in
                                                                               this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                               any ground to use in evidence of any of the material covered by this Protective
                                                                               Order.


                                                                               ______________________________________________________________________________
                                                                                                                         -12-
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                        Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 13 of 16 Page ID #:107


                                                                                     12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                               Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                                               may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                               specific Protected Material at issue. If a Party's request to file Protected Material
                                                                               under seal is denied by the court, then the Receiving Party may file the information
                                                                               in the public record unless otherwise instructed by the court.


                                                                               13.   FINAL DISPOSITION.
                                                                                     After the final disposition of this Action (as defined in paragraph 4), within
                                                                               60 days of a written request by the Designating Party, each Receiving Party must
                                                                               return all Protected Material to the Producing Party or destroy such material. As
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                               compilations, summaries, and any other format reproducing or capturing any of the
                                        TORRANCE, CALIFORNIA 90503




                                                                               Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                               Receiving Party must submit a written certification to the Producing Party (and, if
                                                                               not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                               (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                               returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                               copies, abstracts, compilations, summaries or any other format reproducing or
                                                                               capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                               are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                               deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                               and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                               work product, even if such materials contain Protected Material. Any such archival
                                                                               copies that contain or constitute Protected Material remain subject to this
                                                                               Protective Order as set forth in Section 4 (DURATION).



                                                                               ______________________________________________________________________________
                                                                                                                        -13-
                                                                                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 14 of 16 Page ID #:108
                                                        Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 15 of 16 Page ID #:109


                                                                                                                      EXHIBIT A

                                                                               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                               I, _____________________________ [print or type full name], of
                                                                               _________________ [print or type full address], declare under penalty of perjury
                                                                               that I have read in its entirety and understand the Stipulated Protective Order that
                                                                               was issued by the United States District Court for the Central District of California
                                                                               on ___________ in the case of Robert Barrozo v. County of Los Angeles, Marissa
                                                                               Farias and DOES 1 through 50, Case No. 2:20-cv-07678.

                                                                                        I agree to comply with and to be bound by all the terms of this Stipulated
                                                                               Protective Order and I understand and acknowledge that failure to so comply could
                                                                               expose me to sanctions and punishment in the nature of contempt. I solemnly
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               promise that I will not disclose in any manner any information or item that is
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               subject to this Stipulated Protective Order to any person or entity except in strict
                                                                               compliance with the provisions of this Order.

                                                                                        I further agree to submit to the jurisdiction of the United States District
                                                                               Court for the Central District of California for the purpose of enforcing the terms
                                                                               of this Stipulated Protective Order, even if such enforcement proceedings occur
                                                                               after termination of this action.

                                                                               I hereby appoint __________________________ [print or type full name] of
                                                                               _______________________________________ [print or type full address and
                                                                               telephone number] as my California agent for service of process in connection with
                                                                               this action or any proceedings related to enforcement of this Stipulated Protective
                                                                               Order.

                                                                               Date: ______________________________________

                                                                               City and State where sworn and signed: _________________________________


                                                                               ______________________________________________________________________________
                                                                                                                           -15-
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                        Case 2:20-cv-07678-GW-PD Document 14 Filed 10/09/20 Page 16 of 16 Page ID #:110


                                                                               Printed name and signature: _______________________________
COLLINSON, DAEHNKE, INLOW & GRECO

                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               ______________________________________________________________________________
                                                                                                                    -16-
                                                                                                    STIPULATED PROTECTIVE ORDER
